DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 should be updated with the status/Patent number of the parent applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the limitation "the plurality of nail like protrusions" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alamin et al US 2008/0009866 in view of Shadduck et al US 2007/0299445 and Lowery et al US 2009/0076555.
Regarding Claim 1, Alamin discloses a method for restricting flexion of a spinal segment of a patient, said method comprising: 
providing a constraint device having a tether structure, the tether structure comprising an upper portion and a lower portion, the tether structure configured to restrict flexion of the spinal segment while allowing substantially unrestricted spinal extension (see fig below, paragraph 34, 18, where the tether provides no restriction or resistance to extension); 
coupling the upper portion of the tether structure to a spinous process of a superior vertebra in the spinal segment (see fig below); 
anchoring an anchor element to a sacrum of the patient inferior to the superior vertebra (see fig below) and coupling the lower portion of the tether structure to an attachment feature (where the lower portion of the tether and #70 are attached together, see Fig below) on the anchor element.

    PNG
    media_image1.png
    713
    815
    media_image1.png
    Greyscale


Alamin discloses that various way to anchor the tether the sacrum (Figs 5-10) where other configuration are contemplated (paragraph 38) but does not disclose the anchor element comprises a plate having a plurality of protrusions, the plurality of protrusions configured to penetrate the sacrum, wherein anchoring the anchor element comprises anchoring the anchor element to the sacrum without using screws, and wherein anchoring the plurality of protrusions only penetrates cortical bone on a dorsal surface of the sacrum.

Lowery discloses a plate (#100, Figs 1-2) having a plurality of protrusions (#106) configured to anchor the plate to the bone without the use of screws, where the protrusions only penetrates the cortical bone (paragraph 104 where the protrusions initially anchors the plate in place prior to inserting any screws) so as to increase the stability of the plate and temporary placement of the device prior to inserting any screws (paragraph 104).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor element of Alamin with the anchor element/plate of Shadduck above because this this provides an alternate structure to anchor a tether to the sacrum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Alamin and Shadduck to include protrusions to anchor the plate only to the cortical bone without using screws in view of Lowery above so as to increase the stability of the plate and temporary placement of the device prior to inserting any screws. (It is noted that applicant is not claiming that the anchoring member has upper and lower surfaces free of through openings, nor is applicant claiming that the protrusions provide the only means of securement for the anchoring member. Such amendments would at least overcome the current rejections).

Conclusion
The examiner notes references cited in the application which deal with sacrum plates, Asher US 4,773,402
This is a continuation of applicant's earlier Application No. 15/863,716.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773